DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 9 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-10, 14-16 and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sivakumar et al. (US 2003/0067877, Sivakumar hereafter)
RE claim 1, Sivakumar discloses a packet switch comprising: an ingress port; queue admission control circuitry connected to the ingress port; one or more egress queues configured to manage packet buffers; and an egress port connected to the packet buffers (Figure 6 Buffer 615, Buffer Management 627), wherein the packet buffers are managed such that already queued lower priority packets are discarded from the packet buffers when it is required to drop higher priority packets that should otherwise be accepted in the packet buffers (Paragraph 84 teaches a buffer management method called Priority Drop wherein lower priority packets already in a queue are dropped if a higher priority packet arrives and requires to be buffered. This disclosure suggests that high priority packets should always be buffered, thus a decision must be made when a queue is full to discard already enqueuer lower priority packets.).
RE claim 2, Sivakumar discloses the packet switch of claim 1 as set forth above. Note that Sivakumar further discloses buffer reallocation circuitry connected to the queue admission control circuitry, wherein the buffer reallocation circuitry is configured to cause discard of the lower priority packets to support the higher priority packets (Figure 6 Buffer 615, Buffer Management 627, Paragraph 84 teaches a buffer management method called Priority Drop wherein lower priority packets already in a queue are dropped if a higher priority packet arrives and requires to be buffered. This disclosure suggests that high priority packets should always be buffered, thus a decision must be made when a queue is full to discard already enqueuer lower priority packets.)
RE claim 3, Sivakumar discloses the packet switch of claim 1 as set forth above. Note that Sivakumar further discloses wherein the queue admission control circuitry is configured to determine if a packet should be dropped or not, and the queue admission control circuitry communicates to buffer reallocation circuitry that is configured to discard one or more lower priority packets to support the packet (Figure 6 Buffer 615, Buffer Management 627, Paragraph 84 teaches a buffer management method called Priority Drop wherein lower priority packets already in a queue are dropped if a higher priority packet arrives and requires to be buffered. This disclosure suggests that high priority packets should always be buffered, thus a decision must be made when a queue is full to discard already enqueuer lower priority packets.).
RE claim 4, Sivakumar discloses the packet switch of claim 1 as set forth above. Note that Sivakumar further discloses wherein the queue admission control circuitry performs congestion avoidance, and, responsive to a decision to queue a higher priority packet from the congestion avoidance, buffer reallocation circuitry is configured to make room in the packet buffers by discarding the lower priority packets (Figure 6 Buffer 615, Buffer Management 627, Paragraph 84 teaches a buffer management method called Priority Drop wherein lower priority packets already in a queue are dropped if a higher priority packet arrives and requires to be buffered. This disclosure suggests that high priority packets should always be buffered, thus a decision must be made when a queue is full to discard already enqueuer lower priority packets.).
RE claim 8, Sivakumar discloses the packet switch of claim 1 as set forth above. Note that Sivakumar further discloses wherein a queue of the one or more egress queues supports packets each having different priority levels, and wherein the packet buffers are managed by discarding already queued lower priority packets in the queue when it is required to discard a higher priority packet that has not been queued yet in the queue (Figure 6 Buffer 615, Buffer Management 627, Paragraph 84 teaches a buffer management method called Priority Drop wherein lower priority packets already in a queue are dropped if a higher priority packet arrives and requires to be buffered. This disclosure suggests that high priority packets should always be buffered, thus a decision must be made when a queue is full to discard already enqueuer lower priority packets.).
RE claim 9, Sivakumar discloses an apparatus comprising: queue admission control circuitry configured to receive a packet at priority P at an ingress port, and determine whether to drop or queue the packet in packet buffers; and buffer reallocation circuitry configured to discard one or more packets already queued in the packet buffers responsive to a decision to queue the packet at priority P from the queue admission control circuitry for the packet and with no room in the packet buffers, wherein the one or more packets already queued in the packet buffers have a lower priority than priority P (Figure 6 Buffer 615, Buffer Management 627, Paragraph 84 teaches a buffer management method called Priority Drop wherein lower priority packets already in a queue are dropped if a higher priority packet arrives and requires to be buffered. This disclosure suggests that high priority packets should always be buffered, thus a decision must be made when a queue is full to discard already enqueuer lower priority packets.).
RE claim 10, Sivakumar discloses the apparatus of claim 9 as set forth above. Note that Sivakumar further discloses wherein the queue admission control circuitry performs congestion avoidance, and, responsive to the decision from the congestion avoidance of a higher priority packet, the buffer reallocation circuitry is configured to make room in the packet buffers by discarding the one or more already queued packets (Figure 6 Buffer 615, Buffer Management 627, Paragraph 84 teaches a buffer management method called Priority Drop wherein lower priority packets already in a queue are dropped if a higher priority packet arrives and requires to be buffered. This disclosure suggests that high priority packets should always be buffered, thus a decision must be made when a queue is full to discard already enqueuer lower priority packets.).
RE claim 14, Sivakumar discloses the apparatus of claim 9 as set forth above. Note that Sivakumar further discloses wherein the packet buffers are managed by a queue of one or more egress queues that supports packets each having different priority levels, and wherein the packet buffers are managed by discarding already queued packets in the queue when it is required to discard a higher priority packet that has not been queued yet in the queue (Figure 6 Buffer 615, Buffer Management 627, Paragraph 84 teaches a buffer management method called Priority Drop wherein lower priority packets already in a queue are dropped if a higher priority packet arrives and requires to be buffered. This disclosure suggests that high priority packets should always be buffered, thus a decision must be made when a queue is full to discard already enqueuer lower priority packets.).
RE claim 15, Sivakumar discloses a method comprising: in a packet switch, receiving a packet at priority P at an ingress port; determining whether to drop or enqueue the packet based on one or more of admission control and congestion avoidance control associated with packet buffers; and responsive to a decision to queue the packet at priority P and with no room in the packet buffers, determining whether to drop one or more d packets already queued in the packet buffers and that have a priority lower than P, to provide room for the packet despite the drop decision (Figure 6 Buffer 615, Buffer Management 627, Paragraph 84 teaches a buffer management method called Priority Drop wherein lower priority packets already in a queue are dropped if a higher priority packet arrives and requires to be buffered. This disclosure suggests that high priority packets should always be buffered, thus a decision must be made when a queue is full to discard already enqueuer lower priority packets.).
RE claim 16, Sivakumar discloses the method of claim 15 as set forth above. Note that Sivakumar further discloses one of i) dropping the packet if unable to provide the room and ii) discarding the one or more already enqueued packets, and enqueuing the packet (Figure 6 Buffer 615, Buffer Management 627, Paragraph 84 teaches a buffer management method called Priority Drop wherein lower priority packets already in a queue are dropped if a higher priority packet arrives and requires to be buffered. This disclosure suggests that high priority packets should always be buffered, thus a decision must be made when a queue is full to discard already enqueuer lower priority packets.).
RE claim 20, Sivakumar discloses the method of claim 15 as set forth above. Note that Sivakumar further discloses wherein the packet switch includes a queue that supports packets each having different priority levels, and wherein the dropping is performed in the queue (Figure 6 Buffer 615, Buffer Management 627, Paragraph 84 teaches a buffer management method called Priority Drop wherein lower priority packets already in a queue are dropped if a higher priority packet arrives and requires to be buffered. This disclosure suggests that high priority packets should always be buffered, thus a decision must be made when a queue is full to discard already enqueuer lower priority packets.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 5, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sivakumar in view of Horiguchi et al. (US 2002/0071387, Horiguchi hereafter).
RE claims 5, 11 and 18, Sivakumar discloses the packet switch of claim 1, apparatus of claim 9 and method of claim 15 as set forth above. Sivakumar does not explicitly disclose wherein the queue admission control circuitry does not perform congestion avoidance, and, responsive to a tail drop decision of a higher priority packet, buffer reallocation circuitry is configured to make room in the packet buffers by discarding the lower priority packets.
However, Horiguchi teaches wherein the queue admission control circuitry does not perform congestion avoidance, and, responsive to a tail drop decision of a higher priority packet, buffer reallocation circuitry is configured to make room in the packet buffers by discarding the lower priority packets (Paragraph 80).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the packet switch, apparatus and method of Sivakumar with the teachings of Horiguchi in order to further prevent discard of high priority packets and improve bandwidth guarantee accuracy.
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sivakumar in view of Picazo et al. (US 5,742,760, Picazo hereafter).
RE claims 6 and 12, Sivakumar discloses the packet switch of claim 1, apparatus of claim 9 as set forth above. Sivakumar does not explicitly disclose wherein 
However, Picazo teaches wherein the one or more egress queues are linked lists to the packet buffers and the discard is performed by removing nodes in the linked lists (Column 23, lines 10-14).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the packet switch, apparatus and method of Sivakumar with the teachings of Picazo since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Claims 7, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sivakumar in view of Agarwal et al. (US 2017/0134282, Agarwal hereafter).
RE claims 7, 13 and 19, Sivakumar discloses the packet switch of claim 1, apparatus of claim 9 and method of claim 15 as set forth above. Sivakumar does not explicitly disclose wherein the one or more egress queues include a plurality of queues each supporting a different priority level.
However, Agarwal teaches wherein the one or more egress queues include a plurality of queues each supporting a different priority level (Figure 5).

Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sivakumar.
RE claim 17, Sivakumar discloses the method of claim 15 as set forth above. Note that Sivakumar discloses the claimed invention except for herein the decision is based on the congestion avoidance control and the decision is revisited subsequently to drop one or more already enqueued packets. However this claim merely represents a repetition of the method of claim 15 to produce on going effect. Such a feature is merely a matter of obvious design choice as it would be necessary in such a system to provide ongoing congestion avoidance and it is further implied in the reading of Sivakumar that the methods disclosed therein are performed on an ongoing basis as packets arrive.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 
Furthermore, it has been held that lacking any criticality, to make prior art parts automatic does not make the claimed invention patentable over that prior art (In re Venner, 120 USPQ 192) and to duplicate prior art parts for multiple effect does not make the claimed invention patentable over that prior art (Saint Regis Paper Company v. Bemis Company Incorporated, 193 USPQ 8).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James P Duffy/Primary Examiner, Art Unit 2461